  

Consulting Agreement

 

THIS AGREEMENT (the “Agreement”), is effective dated as of November 1st 2014, by
and between Amarantus BioScience Holdings, Inc., a Nevada corporation (the
“Company”), and NeuroAssets SARL, a company registered in Vevey, Switzerland
(the "Consultant) This Agreement runs concurrently with the Agreement dated
November 1st 2013 between Company and Consultant and does not replace it.

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to retain, and has retained, the Consultant and the
Consultant desires to be retained by, and has been retained by, the Company
pursuant to the terms and conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, it is hereby agreed as follows:

 

Section 1. RETENTION and TERM.

 

(a)The Company hereby retains, and has retained, the Consultant on an
non-exclusive basis from the effective date to perform the services set forth in
Section 1(b), commencing on the date hereof, and the Consultant hereby accepts,
and has accepted, such retention and shall perform for the Company the duties
described herein, faithfully and to the best of the Consultant’s ability. David
A. Lowe, PhD shall be responsible for the quality of the services provided by
NeuroAssets, SARL to fulfill the terms of this Agreement.

 

(b)The Consultant shall serve, and has served, in the following fields:
gathering and processing of scientific literature and information relating to
molecules and molecular mechanisms pursued by the Company; sourcing and due
diligence of new programs for acquisition and/or licensing by the Company;
preclinical and clinical development of the Company programs; performance of
experimental, developmental, or research work relating to molecules and
molecular mechanisms pursued by the Company; assistance with intellectual
property filings and prosecutions, including the creation of additional
inventions; assisting the CEO with fund raising, mergers, acquisitions and
licensing activities; grant and other non-dilutive funding acquisition;
strategic and operational advice to the CEO; and render such advice and services
to the Company as may be reasonably requested by the Company (the "Services").

 

(c)The term of the consultancy shall begin on the November 1st 2014, and
terminate on October 31st 2015. The term may be shortened, extended or modified
by mutual written agreement between the Consultant and the Company.

 

(d)The Consultant shall provide its own office and equipment and cover all
associated overhead costs including telecommunications, human resources costs,
(Swiss Federal taxes, insurances, etc.), and its own secretarial support.

 

(e)Consultant will provide the Services by directing its employee, David A.
Lowe, PhD, devote 60% of his business time to performing such Services. While
providing the Services, David A. Lowe, PhD shall assume the role of President
Amarantus Europe.

 

 

Section 2. COMPENSATION.

 

a)In consideration for the Consultant providing the Services described above,
the Company shall compensate the Consultant at the monthly rate of seventeen
thousand and two hundred and fifty (17,250)US Dollars. The compensation shall be
due and payable the fifteenth (15th) of each calendar month commencing with the
effective date upon execution of this agreement.

b)A success bonus of USD 60,000 shall be payable when the Company is uplisted
from OTC to NYSE or NASDAQ.

 



Page 1

 

 

c)Except as otherwise provided for herein, all fees due to the Consultant
hereunder are non-refundable, non-cancelable and shall be free and clear of any
and all encumbrances

 

 

Section 3. EXPENSES.

The Company shall reimburse the Consultant for all pre-approved (in advance and
in writing) out-of-pocket expenses incurred by the Consultant in connection with
its duties hereunder with respect to the Company. Such expenses shall include
travel, associated hotel accommodation and sustenance. Any such expenses shall
be evidenced by written documentation prior to reimbursement. Reimbursement by
the Company to the Consultant, or to any third party designated by the
Consultant, shall be made within 30 days of presentation of expenses to the
Company by the Consultant. Consultant shall travel business class on any flights
lasting more than five (5) hours, and in first class on train journeys. The
Consultant shall make its own travel arrangements unless the Company prefers to
do so.

 

Section 4. TERMINATION. Either party may terminate this Agreement at any time
for any reason or no reason by providing sixty (60) days prior written notice
thereof; however, such termination shall not remove the Company’s nor the
Consultant’s obligations that survive per the terms of the Agreement, including,
but not limited to, the Company’s obligation to pay Compensation already earned
by the Consultant according to Section 2 and 3 of this contract.



Section 5. CONFIDENTIAL INFORMATION. The Consultant agrees that during and after
the term of this Agreement, it shall keep in strictest confidence, and shall not
disclose or make accessible to any other person, except those under the same
confidentiality terms as described herein, without the written consent of the
Company, the Company’s products, services and technology, both current and under
development, promotion and marketing programs, lists, trades secrets and other
confidential and proprietary business information of the Company of or any of
its clients and third parties including, without limitation, Proprietary
Information and Work Product (as defined in Section 6) (all of the foregoing is
referred to herein as the “Confidential Information”). The Consultant agrees (a)
not to use any such Confidential Information for himself or others; and (b) not
to take any such material or reproductions thereof from the Company’s facilities
at any time except, in each case, as required in connection with the
Consultant’s duties hereunder. Notwithstanding the foregoing, the parties agree
the Consultant is free to use (a) information in the public domain not as a
result of a breach of this Agreement, (b) information lawfully received form a
third party who had the right to disclose such information and (c) the
Consultant’s own independent skill, knowledge, know-how and experience to
whatever extent and in whatever way it wishes, in each case consistent with its
obligations as the Consultant and that, at all times, the Consultant is free to
conduct any research relating to the Company’s business.

 

The Company agrees that during the term and after this Agreement it shall not
disclose in a press release the Consultant’s engagement with the Company,
without the written consent of the Consultant.

 

Section 6. OWNERSHIP OF PROPRIETARY INFORMATION.

 

(a)The Consultant agrees that all information that has been created, discovered
or developed by the Company, its subsidiaries, affiliates, licensors, licensees,
successors or assigns (collectively, the “Affiliates”) (including, without
limitation, information relating to the development of the Company’s business
created, discovered, developed by the Company any of its affiliates during the
term of this Agreement, and information relating to the Company’s customers,
suppliers, advisors, and licensees) and/or in which property rights have been
assigned or otherwise conveyed to the Company or the Affiliates, shall be the
sole property of the Company or the Affiliates, as applicable, and the Company
or the Affiliates, as the case may be, shall be the sole owner of all patents,
copyrights and other rights in connection therewith, including, without
limitation, the right to make application for statutory protection. All the
aforementioned information is hereinafter called “Proprietary Information.” By
way of illustration, but not limitation, Proprietary Information includes trade
secrets, processes, discoveries, structures, inventions, designs, ideas, works
of authorship, copyrightable works, trademarks, copyrights, formulas,
improvements, inventions, product concepts, techniques, marketing plans, merger
and acquisition targets, strategies, forecasts, blueprints, sketches, records,
notes, devices, drawings, customer lists, patent applications, continuation
applications, continuation-in-part applications, file wrapper continuation
applications and divisional applications and information about the Company’s
Affiliates, its employees and/or advisors (including, without limitation, the
compensation, job responsibility and job performance of such employees and/or
advisors).

 



Page 2

 

 

(b)The work product (“Work Product”) produced by Consultant or its employees
under this Agreement or related to this Agreement and all proprietary rights
therein shall be and are the property of Company. Work Product includes, but is
not limited to inventions, discoveries, compounds, reports, memoranda, drawings,
computer programs, devices, models, or other materials of any nature, or
information relating to any of the foregoing, which are or were generated in
connection with the Services described in this Agreement, including the Schedule
A attached hereto. Consultant will assign and does hereby assign to Company all
patents, copyrights, trademarks and trade secrets conceived or reduced to
practice which are Work Product pursuant to this Agreement. Notwithstanding the
foregoing, Company makes no claim of ownership to pre-existing technology owned
by Consultant prior to October 1, 2012, except that Consultant grants a
non-exclusive, royalty free right to use such technology in association with the
Work Product. Consultant will cooperate with Company in the enforcement and
perfection of Company’s rights. All original content, proprietary information,
trademarks, copyrights, patents or other intellectual property created by the
Consultant that is not Work Product, shall be the sole and exclusive property of
the Consultant.

 

(c)Consultant’s Employees. Consultant shall have a written agreement with each
of its employees who will be exposed to the Proprietary Information requiring
them to comply with Consultant’s obligations with respect to Proprietary
Information. Furthermore, Consultant shall have written agreements with each of
its employees to enable the Consultant to effect its obligations regarding
assignment of Work Product described in Section 6(b). Consultant shall not
solicit the services of or offer employment to any person who is (or was during
the prior twelve months) an employee of Company.

 

Section 7. NOTICES. Any notice or other communication under this Agreement shall
be in writing and shall be deemed to have been duly given: (a) by email and
email attachment(s) with confirmed acknowledgement to the respective email
addresses of the Company and the Consultant; (b) when delivered personally
against receipt therefore; (c) one day after being sent by Federal Express or
similar overnight delivery; or (d) five (5) business days after being mailed
registered or certified mail, postage prepaid.

 

Section 8. STATUS OF CONSULTANT. The Consultant shall be deemed to be an
independent contractor and, except as expressly provided or authorized in the
Agreement, shall have no authority to act for or on behalf of or represent the
Company, unless agreed to by separate written agreement. This Agreement does not
create a partnership or joint venture.

 

Section 9. OTHER ACTIVITIES OF CONSULTANT. The Company recognizes that the
Consultant now renders and may continue to render consulting and other services
to other companies that may or may not conduct business and activities similar
to those of the Company.

 

Section 10. SUCCESSORS AND ASSIGNS. This Agreement and all of the provisions
hereof shall be binding upon and inure to benefit of the parties hereto and
their respective successors and permitted assigns. This Agreement and any of the
rights, interest or obligations hereunder may be assigned by the Consultant
without the prior written consent of the Company. This Agreement and any of the
rights, interests or obligations hereunder may not be assigned by the Company
without the prior written consent of the Consultant.

 

Section 11. SEVERABILITY OF PROVISIONS. If any provision of this Agreement shall
be declared by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced in whole or in part, the remaining conditions and
provisions or portions thereof shall nevertheless remain in full force and
effect and enforceable to the extent they are valid, legal and enforceable, and
no provision shall be deemed dependent upon any other covenant or provision
unless so expressed herein.

 

Section 12. ENTIRE AGREEMENT; MODIFICATION. This Agreement contains the entire
agreement of the parties relating to the subject matter hereof, and the parties
hereto have made no agreements, representations or warranties relating to the
subject matter of this Agreement which are not set forth herein. No amendment or
modification of this Agreement shall be valid unless made in writing and signed
by each of the parties hereto.

 



Page 3

 

 

Section 13. NON-WAIVER. The failure of any party to insist upon the strict
performance of any of the term, conditions and provisions of this Agreement
shall not be construed as a waiver or relinquishment of future compliance
therewith; and the said terms, conditions and provisions shall remain in full
force and effect. No waiver of any term or condition of the Agreement on the
party of any party shall be effective for any purpose whatsoever unless such
waiver is in writing and signed by such party.

 

Section 14. REMEDIES FOR BREACH. The Consultant and The Company mutually agree
that any breach of Sections 2, 4, 5, or 6 of this Agreement by the Consultant or
the Company may cause irreparable damage to the other party and/or their
affiliates, and that monetary damages alone would not be adequate and, in the
event of such breach or threat of breach, the damaged party shall have, in
addition to any and all remedies at law and without the posting of a bond or
other security, the right to an injunction, specific performance or other
equitable relief necessary to prevent or redress the violation of either party’s
obligations under such Sections. In the event that an actual proceeding is
brought in equity to enforce such Sections, the offending party shall not urge
as a defense that there is an adequate remedy at law nor shall the damaged party
be prevented from seeking any other remedies that may be available to it. The
defaulting party shall pay all attorneys’ fees and costs incurred by the other
party in enforcing this Agreement.

 

Section 15. GOVERNING LAW. The parties hereto acknowledge that the transactions
contemplated by this Agreement bear a reasonable relation to the State of
Nevada. This Agreement shall be governed by, and construed and interpreted in
accordance with, the internal laws of the State of Nevada without regard to such
state’s principles of conflicts of laws. The parties irrevocably and
unconditionally agree that the exclusive place of jurisdiction for any action,
suit or proceeding (“Actions”) relating to this Agreement shall be in the state
and/or federal courts situated State of Nevada. Each party irrevocably and
unconditionally waives any objection it may have to the venue of any Action
brought in such courts or to the convenience of the forum. Final judgment in any
such Action shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment, a certified or true copy of which shall be conclusive
evidence of the fact and the amount of any indebtedness or liability of any
party therein described. Service of the process in any Action by any party may
be made by serving a copy of the summons and complaint, in addition to any other
relevant documents, by commercial overnight courier to any other party at their
address set forth in this Agreement.

 

Section 16. HEADINGS. The headings of the Sections are inserted for convenience
of reference only and shall not affect any interpretation of this Agreement.

 

Section 17. COUNTERPARTS. This Agreement may be executed in counterpart
signatures, each of which shall be deemed an original, but all of which, when
taken together, shall constitute one and the same instrument, it being
understood that both parties need not sign the same counterpart. In the event
that any signature is delivered by email transmission of scanned attachments,
such signature shall create a valid and binding obligation of the party
executing (or on whose behalf such signature is executed) the same with the same
force and effect as if such emailed signature page were an original thereof.

 

Page 4

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

 

Amarantus Bioscience Holdings, Inc.

 

 

 

By: __/s/ Gerald Commissiong_____________________

Name: Gerald Commisiong

Title: President & CEO

Email: gerald@amarantus.com

 

Amarantus Bioscience Holdings, Inc.

655 Montgomery Street

Suite 900

San Francisco, CA 94111

United States of America

 

NeuroAssets SARL

 

 

 

__/s/ David A. Lowe__________________________

Name: David A. Lowe

Title: President & CEO

Email: david.lowe@neuroassets.com

 

NeuroAssets SARL

Rue du Lac 43

CH-1800 VEVEY

Switzerland

 

Page 5

 

